Citation Nr: 0902311	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-13 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to November 23, 2005, and in excess of 20 percent 
thereafter, for the service-connected diabetes mellitus, type 
II.  

2.  Entitlement to service connection for optic neuritis, 
claimed as glaucoma, to include as secondary to service-
connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to service-connected diabetes mellitus.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for removal of left 
little toe, to include as secondary to service-connected 
diabetes mellitus or herbicide exposure in service.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.  
His decorations include the Combat Infantryman Badge.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the RO.  

In October 2007, this case was remanded for additional 
development and adjudication.  

In April 2008, the RO granted service connection for 
peripheral neuropathy of the lower extremities, and increased 
the evaluation of the veteran's service-connected diabetes 
mellitus to 20 percent disabling, effective on November 23, 
2005.  


FINDINGS OF FACT

1.  Prior to November 23, 2005, the service-connected 
diabetes mellitus was manageable by restricted diet only and 
did not require insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  

2.  Beginning on November 23, 2005, the service-connected 
diabetes mellitus required insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet, but did not 
require insulin, restricted diet, and regulation of activity.  

3.  The veteran is not shown to have manifested complaints or 
finding of optic neuropathy in service or for many years 
thereafter, nor is this condition otherwise shown to be due 
to any event or incident of his period of active or to have 
been caused or aggravated by service-connected disability.  

4.  The veteran is not shown to have diabetic retinopathy or 
peripheral neuropathy of the upper extremities due to any 
event or incident of service or as secondary to the service-
connected diabetes mellitus.  
 
5.  In a November 2001 rating decision, the RO denied the 
veteran's claim of service connection for left little toe 
removal; the veteran was notified in writing of this decision 
and apprised of his appellate rights; but he did not appeal 
in a timely fashion from this determination.  

6.  The evidence added to the record since the November 2001 
decision is cumulative and redundant of that previously on 
file and does not, when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claims or otherwise raise a reasonable 
possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent prior to November 23, 2005, and in 
excess of 20 percent thereafter, for the service-connected 
diabetes mellitus type II, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119 
including Diagnostic Code 7913 (2008).  

2.  The veteran's disability manifested by optic neuropathy 
is not due to disease or injury that was incurred in or 
aggravated by active service; nor may any organic disease of 
the central nervous system be presumed to have been incurred 
therein, nor is any proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

3.  The veteran does not have a disability manifested by 
diabetic retinopathy or peripheral neuropathy of the upper 
extremities due to disease or injury that was incurred in or 
a service-connected disability; nor may any disease of the 
central nervous system be presumed to have been incurred 
therein; nor is any proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

4.  Following the final November 2001 RO decision denying 
service connection for left little toe removal, new and 
material evidence has not been submitted to reopen the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38  C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement VCAA and do not provide any rights other than those 
provided by VCAA.  

Here, the RO, in letters, dated in December 2003 and October 
2007, provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including new 
and material evidence required to reopen previously denied 
claims, and including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir. 2007).  

The veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed that 
he should send information or evidence relevant to the claims 
to VA.  

In addition, the RO provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claims, and also informed the veteran of 
the cumulative evidence previously provided to VA, or 
obtained by VA on his behalf.  

Here, the Board notes that, for the veteran's increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 41- 42.  

In this case, the October 2007 RO letter did not meet all of 
the foregoing requirements described in Vasquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), however, 
the United States Court of Appeals for the Federal Circuit 
held that, where VA can show that the error did not affect 
the essential fairness of the adjudication, VCAA notice 
errors would not require reversal.  

To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App.  
at 48 ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 45.  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the to 
2007 RO letter specifically informed the veteran that he 
should submit evidence showing that his service-connected 
disability had increased in severity and proceeded to suggest 
documents and records that would tend to demonstrate this 
worsening.  

The veteran was also afforded a Statement of the Case dated 
in March 2004 that set forth the criteria for a higher 
evaluation for the veteran's service-connected disability.  
In addition, the veteran was afforded two supplemental 
statements of the case April and September 2008 detailing 
additional responses to evidence and argument submitted by 
the veteran in connection with his claim.   

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's claims after the initial decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claims, the notice was 
provided by the RO prior to the certification of the 
veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, VA examination reports, 
and written statements submitted by the veteran and his 
representative in support of the claims.   

The Board also notes that this matter has been remanded for 
additional development, to include additional VA examinations 
in connection with the veteran's claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Increase rating for diabetes mellitus

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  
Where an increase in the level of a service-connected 
disability is at issue, as it is in the veteran's case, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this regard, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the veteran's diabetes mellitus is evaluated 
under Diagnostic Code 7913 as 10 percent disabling prior to 
November 23, 2005, and 20 percent disabling thereafter.  

Under Diagnostic Code 7913, a 10 percent evaluation is 
warranted where the veteran's condition is manageable by 
restricted diet only.  

A 20 percent evaluation is warranted where the condition 
requires insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  

A 40 percent evaluation requires insulin, a restricted diet, 
and regulation of activities.  

A 60 percent under this code requires insulin, a restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

A rating of 100 percent is warranted when the disability 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

A note following the rating criteria indicates that 
compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

The medical evidence in this case consists of the veteran's 
service medical records, post-service treatment records, and 
VA examinations dated in December 2003 and February 2008.  

The first of the VA examinations is dated in December 2003.  
the veteran was noted to be on a diet.  After examination, 
the veteran was diagnosed with diabetes mellitus.  

The veteran's medical treatment records indicate that as of 
November 15, 2005, the veteran was not taking any medications 
for control of his diabetes.  A treatment noted dated 
November 23, 2005, however, indicates that the veteran had 
been prescribed Metformin.  

In February 2008, the veteran was again examined by VA for 
his diabetes mellitus.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination.  

The examiner noted that the veteran had been diagnosed with 
diabetes mellitus in 2001.  Approximately two years prior to 
the examination, the veteran was treated in the emergency 
room for elevated blood glucose levels and released.  

In the past year, the veteran was indicated to have had no 
problems with keto-acidosis or hypoglycemia.  He was noted to 
follow a restricted diet.  Here, the Board notes that the 
veteran reported that initially his diabetes was diet 
controlled.  

The veteran reported that he saw his diabetic care provider 
every 6 months and that he had been advised to walk.  He 
indicated, however, that he had not been advised to restrict 
activities to prevent hypoglycemic reactions.  After 
examination, the veteran was diagnosed with diabetes mellitus 
type II, requiring dietary restriction and oral medication 
for control, currently no insulin use.  

In light of the foregoing, the Board concludes that an 
evaluation in excess of 10 percent prior to November 23, 
2005, and in excess of 20 percent thereafter is not warranted 
in this case.  

The medical evidence shows that the veteran's diabetes 
mellitus was controlled with restricted diet only prior to 
November 23, 2005.  As of November 23, 2005, his treatment 
notes indicate that he was prescribed medication for the 
control of his diabetes.  

In the February 2008 VA examination, the examiner indicated 
that the veteran's condition required restricted diet and 
oral medication for control. In the past year, the veteran 
was indicated to have had no problems with keto-acidosis or 
hypoglycemia, and the examiner noted that the veteran had not 
been advised to restrict activities to prevent hypoglycemic 
reactions.  

In this regard, the Board notes that, as indicated, 
compensable complications from diabetes mellitus are 
evaluated separately.  Here, the veteran has been service-
connected for peripheral neuropathy of the lower extremities, 
as secondary to the veteran's service-connected diabetes 
mellitus, type II.  Because these associated conditions are 
separately compensable, they have not been considered part of 
the diabetic process for purposes of the Board's analysis 
under Diagnostic Code 7913.  


III.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Here, the veteran seeks service connection for an eye 
disability, including optic neuritis, claimed as glaucoma, 
and peripheral neuropathy of the upper extremities, both as 
secondary to his service-connected diabetes mellitus.  

With respect to the claimed upper peripheral neuropathy, the 
Board finds that the veteran has not been diagnosed as having 
this condition.  Here, the Board notes that the relevant 
evidence consists of VA treatment notes and VA examinations 
dated in December 2001, December 2003 and February 2008.  

The December 2001 VA examiner noted the veteran's diabetes 
mellitus and briefly reviewed the veteran's symptoms for the 
record.  No peripheral neuropathy was indicated.  

The December 2003 VA examiner also noted the veteran's 
history of diabetes mellitus and indicated that its onset was 
approximately 2001.  The veteran reported complaints of 
tingling and numbness in both legs and hands.  The examiner 
noted September 2003 electromyelogram/nerve conduction 
velocities studies that revealed normal motor and sensory 
nerve studies in the upper and lower extremities, with the 
exception of a mild ulnar neuropathy in the right upper 
extremity.  The examiner stated that this meant that, as of 
the time of the examination, the veteran had no peripheral 
neuropathy as of yet.  After examination, the veteran was 
diagnosed with diabetes mellitus with no peripheral 
neuropathy.  The veteran was noted to have mild right ulnar 
neuropathy at the elbow.  The examiner, however, did not link 
the ulnar neuropathy to service or the service-connected 
diabetes mellitus.  

Finally, the veteran was afforded an additional VA 
examination dated in February 2008.  The examiner indicated 
that the veteran's claims file had been reviewed in 
connection with the examination.  The veteran's history of 
diabetes mellitus was noted as well as his current symptoms.  
He was also noted to have symptoms associated with peripheral 
neuropathy including numbness, tingling, and significant pain 
in the lower legs and feet.  

Upon examination, the examiner noted intact distal motor 
function of the upper and lower extremities.  There was, 
however, decreased sensation to vibration, pinprick, light 
touch, and monofilament of the feet, bilaterally.  Deep 
tendon reflexes were 2+ in the upper extremities, and 1+ in 
the lower extremities with near absent ankle jerks.  The skin 
was discolored and the nails misshapen of the feet, 
bilaterally.  

The veteran was diagnosed with diabetes mellitus type II, and 
peripheral neuropathy of the lower extremities bilaterally, 
moderate to severe.  No peripheral neuropathy of the upper 
extremities was diagnosed.  

Here, the Board notes that the veteran's treatment notes also 
do not contain a diagnosis of peripheral neuropathy of the 
upper extremities.  

With respect to the veteran's eye claim, the Board notes that 
the veteran has been diagnosed with bilateral optic 
neuropathy.  There is no diagnosis of diabetic retinopathy 
contained in the veteran's claims file.  

The veteran has been afforded VA eye examinations dated in 
December 2003 and February 2008.  

The December 2003 examiner noted a history of optic neuritis 
since 1986.  After examination, the veteran was diagnosed 
with optic nerve pallor both eyes, optic neuritis by history, 
hyperopic astigmatism, and presbyopia.  No nexus opinion was 
offered.  

The veteran was again examined by VA in February 2008.  The 
veteran's medical history and symptoms were noted to include 
a history of optic neuritis since 1986.  After examination, 
the veteran was noted to have diabetes mellitus with no 
background diabetic retinopathy noted in either eye.  He was 
also diagnosed with bilateral optic neuropathy.  

In March 2008, the VA examiner filed an addendum to his 
February 2008 examination report.  The examiner indicated 
that the veteran's claims file had been reviewed in 
connection with the examination.  The veteran's medical 
history was reviewed and the examiner stated that "[i]t 
[was] the opinion of this examiner that this patient's optic 
neuropathy [was] not secondary to his service-connected 
diabetes mellitus.  This statement [was] made as a result of 
the absence of background eye diabetic retinopathy being 
present in either of these patient's eyes.  As to whether 
this patient's optic neuropathy began during or with one year 
of his military service s a matter of medical records review.  
The only documentation [he could] find in this patient's 
extensive medical record of optic neuritis occurred in the 
medical note referenced August 2, 1999.  That note does say 
that the veteran had a history of prior optic neuritis in the 
'1980s.'  There were no treatment records [he] could identify 
from that time period in the medical record."

Based on the foregoing, the Board finds that the claims of 
service connection for peripheral neuropathy of the upper 
extremities and a secondary eye condition, to include optic 
neuritis, must be denied.   

The veteran has not been diagnosed with peripheral neuropathy 
of the upper extremities.  And without a current diagnosis, a 
claim of service connection for any such condition cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In this regard, the Board also notes that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

With respect to the veteran's eye condition, the Board notes 
that the veteran has not been diagnosed with diabetic 
retinopathy.  In addition, the veteran's diagnosed optic 
neuritis was specifically found by the February 2008 VA 
examiner to be unrelated to his service or his service-
connected diabetes mellitus.    

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran has peripheral neuropathy 
of the upper extremities and an eye disability, to include 
optic neuritis, that is the result of his active service.  

In reaching this conclusion, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  




IV.  New and material evidence. 

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2007); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a), effective on and after August 
29, 2001.  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

After reviewing the record, the Board finds that new and 
material evidence sufficient to reopen the veteran's claim of 
service connection for left little toe removal, has not been 
presented.  

In this case, the evidence submitted after the November 2001 
RO decision consists of medical treatment records, and 
statements submitted by the veteran and his representative in 
connection with the claim.  

Specifically, medical records were introduced indicating that 
the veteran fractured his left little to in 1992 and that 
painful swelling was noted in the two years prior to 
amputation.  The veteran was diagnosed with Charcot fracture 
and osteomyelitis of the little toe.  The toe was amputated.  
The Board notes, however, that similar, if not identical, 
evidence was before the RO in November 2001.  

Based on the foregoing, the medical evidence in the record is 
insufficient to reopen the veteran's previously denied claim.  
The records associated with the veteran's claims file since 
November 2001 are cumulative of the evidence before the RO in 
November 2001.  Here, the Board also notes that records 
related to continued treatment are generally insufficient to 
reopen a claim for service connection.  38 C.F.R. § 3.156.  
See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing other crucial 
matters, such as medical nexus, does not constitute new and 
material evidence).  

In addition, the Board notes that the veteran's statements in 
connection with the claim do not support reopening of his 
claim.  The veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy, but as a layperson, the veteran 
is not competent to offer medical opinions.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also, 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

In this case, the information added to the record since 
November 2001 is basically cumulative of the evidence 
previously considered by the RO at that time and does not 
relate to an unestablished fact necessary to substantiate the 
claim and, therefore, does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  

Consequently, lacking new and material evidence, the claim of 
service connection for left little toe removal is not 
reopened.  



ORDER

An increased evaluation in excess of 10 percent prior to 
November 23, 2005, and in excess of 20 percent thereafter, 
for the service-connected diabetes mellitus, type II, is 
denied.  

Service connection for optic neuritis, claimed as glaucoma, 
to include as secondary to service-connected diabetes 
mellitus, is denied.  

Service connection for peripheral neuropathy of the upper 
extremities, to include as secondary to service-connected 
diabetes mellitus, is denied.  

As new and material evidence has not been submitted to reopen 
the previously denied claim of service connection for left 
little toe removal, the appeal to this extent is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


